DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 14 April 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 11, 12, 14, 24, 27 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogier, U.S. PG-Pub 2012/0277688.
Regarding claims 1, 4 and 7, Rogier discloses a valve comprising: a base (40L) defining a first portion of a passage, the passage configured to allow a component of a bone cement through the valve; and a projection (40F, 40S) extending from the base to 

    PNG
    media_image1.png
    360
    437
    media_image1.png
    Greyscale

wherein the projection has a first cylindrical portion (40S) forming the base opposing end of the projection (Fig. 6A); and wherein the projection is formed of elastomeric material having a shape memory configured to collapse the projection to seal the passage at the base opposing end of the projection (see claim 12).
Regarding claim 11, the limitations of the claim merely further limit the functional language of the preamble of claim 1: i.e. “for an apparatus….”
Regarding claims 12 and 14; Rogier discloses a valve comprising: a base (40L) defining a first portion of a passage, the passage configured to allow a component of bone cement through the valve; and a projection (40F, 40S) extending from the base to 
Regarding claims 24, 27 and 30, Rogier discloses a valve comprising: a base (40L) defining a first portion of a passage, the passage configured to allow a component of a bone cement through the valve; and a projection (40F, 40S) extending from the base to a base opposing end and forming a second portion of the passage that communicates with the first portion, the projection having a frustoconically shaped surface (exterior of 40F) that forms an outer surface of the projection; wherein the projection has a first cylindrical portion (40S) forming the base opposing end of the projection; and wherein the projection is formed of elastomeric material having a shape memory configured to collapse the projection to seal the passage at the base opposing end of the projection (Fig. 6A, examiner annotated Fig. 6B above and claim 12).

Claim(s) 1, 6-8, 24 and 29-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basham et al., U.S. PG-Pub 2015/0308582.
Regarding claims 1 and 6-8, Bashman et al. discloses a valve comprising: a base (72) defining a first portion of a passage, the passage configured to allow a component of a bone cement through the valve; and a projection (80) extending from the base to a 
Regarding claims 24 and 29-31, Bashman et al. discloses a valve comprising: a base (72) defining a first portion of a passage, the passage is configured to allow a component of a bone cement through the valve; and a projection (80) extending from the base to a base opposing end and forming a second portion of the passage that communicates with the first portion, the projection having a frustoconically shaped surface (outer surface of 80) that forms an outer surface of the projection; wherein the frustoconically shaped surface extends to the bae opposing end of the projection; and wherein the projection is formed of silicone configured to collapse the projection to seal the passage at the base opposing end of the projection (Figs. 2-4 and paragraph [0050]).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 9, 10, 13, 15, 25, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogier, U.S. PG-Pub 2012/0277688.
Regarding claims, 2, 3, 5, 9, 10, 13, 15, 25, 26, and 28; Rogier discloses wherein the frustoconically shaped surface has an angle, inclusive, relative to a longitudinal axis of the projection; wherein the frustonconcially shaped surface has an angle, inclusive, relative to a cylindrically shaped surface of the projection; wherein the first cylindrical portion has a longitudinal length that is a percentage of a total length of the projection; wherein a wall of the projection  at the base opposing end has a thickness; and wherein the frustoconically shaped surface extends a percentage of a total longitudinal length of the projection, but does not explicitly disclose a degree of the angles, a percentage of the lengths, or a thickness of the wall.
If would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angles to be between 5 degrees and 35 degrees, the cylindrical portion to be between 10% and 30% of a total length of the projection, the wall thickness to be between 0.075 mm and 0.3 mm, and the frustoncially shaped surface to extend between 20% and 100% of a total length of the projection, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/           Primary Examiner, Art Unit 3775